Citation Nr: 0215366	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  01-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the October 6, 1969 rating decision that assigned a combined 
20 percent evaluation for the residuals of a crush injury of 
the left great toe, effective from October 5, 1969, following 
the termination of a temporary, 50 percent convalescence 
rating.

2.  Entitlement to an increased initial evaluation for 
residuals of a left foot injury, with amputation of the left 
great toe, currently assigned a combined 20 percent rating.

3.  Entitlement to an effective date prior to October 5, 1969 
for an award of separate evaluations for skin graft donor 
site scars.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 22, 1965 to 
December 22, 1965, and from July 1968 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Regional Office (RO) that denied the veteran's claim that 
there was CUE in the October 6, 1969 rating decision.

The issues of entitlement to an increased initial evaluation 
for residuals of a left foot injury, with amputation of the 
left great toe, currently assigned a combined 20 percent 
rating, and entitlement to an effective date prior to October 
5, 1969 for an award of separate evaluations for donor site 
scars, will be addressed in the REMAND section below.


FINDINGS OF FACT

1.  The veteran submitted a timely notice of disagreement 
with the October 6, 1969 rating decision of the RO that 
assigned a combined schedular evaluation of 20 percent for 
the veteran's service-connected disabilities.  

2.  The October 6, 1969 rating decision did not become final 
because the veteran's notice of disagreement was not 
resolved.

3.  Since the October 6, 1969 rating action was not final, 
there can be no claim of CUE in that determination.


CONCLUSION OF LAW

Since the October 6, 1969 rating decision is not final, the 
claim of CUE in that determination is moot.  38 C.F.R. 
§ 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision dated in April 1969, the RO granted 
service connection for residuals of a crush injury of the 
left foot with amputation of the left great toe.  A 50 
percent evaluation was assigned, effective April 5, 1969, the 
day following the veteran's discharge from service.

Following a Department of Veterans Affairs (VA) examination 
in September 1969, the RO, in a rating action dated in 
October 1969, recharacterized the veteran's service-connected 
disability as amputation of the left great toe, without 
metatarsal involvement, evaluated as 10 percent disabling; 
and residuals of a full thickness skin graft of the first 
metatarsal bone, evaluated as 10 percent disabling.  The 
combined schedular evaluation was 20 percent, effective 
October 5, 1969.

In October 1969, the veteran submitted a notice of 
disagreement with the above determination.  He asserted that 
the evaluation for his service-connected disabilities should 
be higher.  He referred to a blister on his left foot.

Based, in part, on the findings of a VA examination in 
November 1969, by rating decision dated later that month, the 
RO confirmed and continued the 10 percent ratings previously 
assigned for the service-connected disabilities of the left 
foot, and awarded separate evaluations for a skin graft donor 
site scar of the lower one-third of the right leg, evaluated 
as 10 percent disabling; and for a skin graft donor site scar 
of the right anterior thigh, evaluated as noncompensable.  
The Board observes that the rating decision stated that 
"[t]his results in an increase which may satisfy the 
veteran's notice of disagreement.  He should be notified of 
this action under current procedures before issuance of a 
statement of the case."  

By letter dated in December 1969, the RO informed the veteran 
of the actions it had taken.  The letter stated that the 
veteran was to notify the RO if the action satisfied his 
appeal or if he wished to continue the appeal.  It was 
further stated that "[i]f no reply is received within thirty 
days, it will be assumed that the grant of additional 
benefits meets your contentions and the appeal will be 
considered withdrawn."

A statement was received from the veteran's representative in 
September 2000 alleging CUE in the October 1969 rating 
action.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2002).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201 (2002).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2002).

When a notice of disagreement is timely filed, the agency of 
original jurisdiction must reexamine the claim and determine 
if additional review or development is warranted...If no 
preliminary action is required, or when it is completed, the 
agency of original jurisdiction must prepare a statement of 
the case...unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative.  
38 C.F.R. § 19.26 (2002).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

As noted above, the record demonstrates that the veteran 
submitted a timely notice of disagreement with the October 
1969 rating action.  This was acknowledged by the RO which 
issued another rating decision in November 1969, following a 
VA examination conducted earlier that month.  Although 
additional separate ratings for skin graft donor site scars 
were awarded in this rating decision, the fact remains that 
it did not award the maximum benefit assignable for the 
disabilities for which service connection had been 
established, nor did it address the issues raised in the 
veteran's notice of disagreement.  Thus, it cannot be 
concluded that the notice of disagreement with the assigned 
rating had been satisfied.  Indeed, the RO recognized this 
and sent the veteran a letter explaining its actions, and 
advised the veteran that if no response was received, his 
appeal would be deemed withdrawn.

It is significant to observe that once the veteran submitted 
a notice of disagreement, in the absence of its being 
withdrawn, the RO was obligated to issue a statement of the 
case.  Clearly, that was not accomplished in this case.  
Accordingly, the October 1969 rating decision never became 
final.  VA regulations make it clear that only a final rating 
decision may be reviewed for CUE.  Since the rating decision 
at issue has not become final, the Board finds that a valid 
claim of CUE has not been raised in this matter.  The 
veteran's claim of CUE in the October 1969 rating decision of 
the RO is moot.


ORDER

The veteran claim of CUE in the October 1969 rating decision 
is dismissed.


REMAND

As noted above, service connection for residuals of a crush 
injury of the left foot with amputation of the left great toe 
was granted by an April 1969 rating decision, and a 50 
percent convalescent rating was assigned.  

Thereafter, in an October 1969 rating action, the RO 
reclassified the service-connected disability as separately 
rated amputation of the left great toe without metatarsal 
involvement and residuals of a full thickness skin graft.  A 
10 percent rating was assigned for each of these 
disabilities, with the resulting combined 20 percent 
schedular evaluation.

Later in October 1969, the veteran submitted a notice of 
disagreement.  A statement of the case has not been issued 
with regard to these matters.  Where a statement of the case 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral to the RO is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board construes this notice of disagreement 
broadly, to include all service-connected residuals of the 
left foot injury, including skin graft donor site scars.  
Since service connection for these scars was subsequently 
separately noted and evaluated, but effective October 5, 
1969, additional appropriate issues are inextricably 
intertwined with the issue on appeal of (1) entitlement to an 
earlier effective date for the award of separate evaluations 
for the service-connected skin graft donor site scars, as 
well as (2) entitlement to increased evaluations for the 
scars.

Accordingly, the claims for an increased rating for residuals 
of a left foot injury with amputation of the left great toe 
and an earlier effective date for the award of service 
connection for donor site scars of the lower third of the 
right leg and the right anterior thigh are REMANDED for the 
following:

The RO should address the claims for an 
increased rating for residuals of a left 
foot injury with amputation of the left 
great toe, to include skin graft donor 
site scars, and entitlement to an earlier 
effective date for the award of separate 
evaluations for skin graft donor site 
scars of the lower third of the right leg 
and right anterior thigh.  If any benefit 
sought is not granted, the RO should 
issue a statement of the case.  All 
pertinent laws and regulations pertaining 
to these claims should be set forth in 
the statement of the case.  If, and only 
if, the appellant submits a timely 
substantive appeal, the case should be 
returned to the Board in accordance with 
appellate procedures.  The purpose of 
this remand is to ensure due process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



